Citation Nr: 0710731	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from March 1973 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota which continued a 20 percent disability 
rating for degenerative disc disease of the lumbar spine.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002).  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf. Id.   

Review of the claims folders fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  While the RO sent a letter to the veteran in 
July 2003 requesting that the veteran send medical evidence 
showing treatment for his low back disorder and informed the 
veteran that a VA examination of his back was being 
scheduled, the July 2003 letter neglected to inform the 
veteran about the requirements for obtaining an increased 
rating, specifically that the veteran need show that his low 
back disability has gotten worse.  Also, the July 2003 letter 
described the issue as service connection for a back disorder 
rather than increased rating for a back disorder.  On remand, 
the RO should send the veteran a VCAA letter informing him of 
the need to present evidence showing that his low back 
disability has gotten worse.

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A. This 
assistance specifically includes obtaining all relevant 
records VA medical records and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d) 
(West 2002).

The veteran was originally granted service connection for 
degenerative disc disease of the lumbar spine by rating 
decision dated in September 2002.  At that time he was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002) 
intervertebral disc syndrome, as 20 percent disabling.  
During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293).  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised and published in the Federal Register.  See 66 Fed. 
Reg. 51454-51458 (Sep 26, 2003) (now codified as amended at 
38 C.F.R. § 4.71(a), DCs 5235 to 5243).  

Effective September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 
(2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2006).

The veteran was last afforded a VA examination regarding his 
low back in August 2003.  In this examination report the 
examiner noted the range of motion for the lumbosacral spine 
but did not remark on the frequency of any incapacitating 
episodes or the presence of neurologic manifestations.  Thus, 
because the August 2003 VA examination report does not 
address either the rating criteria in effect from September 
23, 2002 to September 25, 2003 regarding neurologic 
manifestations or the current rating criteria regarding 
incapacitating episodes, the veteran is entitled to a current 
VA examination to assess the current severity of his low back 
disorder. 

Also, in a recent August 2002 VA examination report the 
examiner opined that there was an approximate 30 percent 
aggravation of back symptoms resulting from the veteran's 
service-connected left ankle disorder.  On remand the 
examiner should also comment on this opinion.  

Finally, VA and private treatment records show frequent 
treatment, including hospitalizations, for low back pain from 
August 1987 through November 2004.  Given that the veteran's 
back disorder may be rated on the frequency of recent 
incapacitating episodes (i.e., episodes requiring proof of 
treatment by a physician) the Board is of the opinion that it 
is likely that there are recent VA and/or private treatment 
records which might be helpful in the adjudication of the 
veteran's claim.  Thus, the RO should attempt to obtain all 
outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant a 
letter notifying him of what information 
and evidence is needed to substantiate his 
claim for entitlement to a disability 
rating greater than 20 percent for 
degenerative disc disease.  The letter 
should comply with all requirements under 
the VCAA, including those explained by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Specifically, this letter should inform 
the veteran that he should submit evidence 
showing that his low back disorder his 
gotten worse and request that the 
appellant send any recent private 
treatment records for his back or provide 
VA with the necessary information and 
authorization to obtain these records on 
his behalf.   

2.  The RO must then obtain all VA records 
for the veteran's treatment from November 
2004 to the present.  If these records are 
unobtainable a negative reply must be 
noted in writing and associated with the 
claims folder

3.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination to identify the current level 
of impairment resulting from his service-
connected degenerative disc disease of the 
lumbar spine. The claims folder must be 
made available to the examiner for review 
before the examination. All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination. The examiner should 
specifically be asked to comment on:

*	the presence of neurologic 
manifestations; and, 

*	the number of incapacitating 
episodes that the veteran has 
experienced in the past 12 months; 
and

*	the August 2002 VA examiners 
opinion that there was an 
approximate 30 percent aggravation 
of back symptoms resulting from 
the veteran's service-connected 
left ankle disorder

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the claim.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



